Citation Nr: 1136144	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-28 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased disability evaluation for aortic insufficiency, status post valve replacement, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.

In November 2007, the Veteran appeared at a hearing before a local hearing officer at the RO.  A transcript of the hearing is of record.

This matter was remanded by the Board for further development in July 2009.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  


FINDING OF FACT

The Veteran's heart disability is not manifested by more than one episode of acute chronic heart failure; a workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for the evaluation in excess of 30 percent for aortic insufficiency, status post valve replacement, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.104, Diagnostic Codes 7000, 7016 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board notes that the Veteran's status has been substantiated.  In a July 2006 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.

The United States Court of Appeals for Veterans Claims (Court) has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the July 2006 letter.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified and additional treatment records were obtained in conjunction with the Board's July 2009 Remand.  The Veteran has also been afforded several VA examinations.  The Veteran's history, and as well as the necessary findings to properly rate the Veteran's disability, were set forth in the examination reports.  As such, the VA examinations performed in conjunction with the Veteran's claim are deemed to be adequate to properly decide the Veteran's current appeal.  Moreover, additional treatment records associated with claims folder subsequent to the last VA examination provide detailed information in order to properly rate the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of his statements and arguments presented by his representative.  He also appeared at a hearing before a local hearing officer and gave testimony in support of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Aortic Insufficiency, Status Post Valve Replacement

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection is currently in effect for aortic insufficiency, status post valve replacement, which has been rated as 30 percent disabling under DCs 7000-7016.  A 30 percent evaluation is warranted where a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted with chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7000-7016.

The provisions of 38 C.F.R. § 4.104 define one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2

In June 2006, the Veteran requested an increased evaluation for his heart disability.  

In July 2006, the Veteran was afforded a VA examination.  The Veteran indicated that he had no cardiac symptoms, including angina, dyspnea, fatigue, dizziness, or syncope.  He did note having night time burning chest pain, which he stated occurred if he ate prior to bedtime and could be indigestion/gastroesophageal reflux disease.  The examiner indicated that there were no documented findings of acute cardiac illness, including myocardial infarction, congestive heart failure, or rheumatic heart disease.  The Veteran's METs level was reported as 9-10.  He swam 30 to 40 minutes, three times per week.  It was noted to have no effect on the Veteran's usual occupation or daily activities.  

Physical examination revealed no evidence of congestive heart failure.  EKG testing revealed a normal sinus rhythm with no evidence of inferior myocardial infarction.  

It was the examiner's impression that the Veteran had had an aortic valve replacement that was stable requiring chronic Coumadin.  Additional testing was to be ordered.  

The Veteran was afforded the requested additional testing in September 2006.  

An ECHO consult performed in early September resulted in findings of normal left and right ventricular function and left ventricular hypertrophy with Grade I diastolic function.  

In the latter part of September 2006, the Veteran underwent an exercise stress test.  He exercised for 7 minutes and 33 seconds completing stage 3 and achieving 8 METs of a Bruce Protocol.  The Veteran experienced fatigue and dyspnea and the test was terminated.  The baseline electrocardiogram revealed normal sinus rhythm and there was no significant ischemic electrocardiogram changes during the exercise.  

The left ventricular cavity size was normal and there was no evidence of abnormal lung uptake and myocardial perfusion imaging revealed moderate sized perfusion defect involving the inferior wall.  When comparing rest to stress images this perfusion defect seemed to be partially reversible, suggestive of mixed scar with ischemia, with the perfusion effect extending from the apex to the base.  The gated SPECT imaging revealed normal left ventricular wall motion with mild paradoxical septal wall motion.  The calculated left ventricular ejection fraction was normal at 56 percent.  The study was noted to be complicated by motion.   

In December 2006, the Veteran underwent a stress test at the University of Connecticut Health Center.  The Veteran exercised a total of 7 minutes and 19 seconds.  The test was terminated due to shortness of breath.  Nuclear testing revealed a mildly decreased perfusion in the inferior wall, felt possibly secondary to soft-tissue attenuation.  After exercise, there was moderately decreased tracer activity in the inferior wall consistent with mild ischemia.  The ejection fraction was 54 percent.  It was the examiner's interpretation that the Veteran achieved 100 percent maximal heart rate with an asymptomatic flat to mildly decreasing blood pressure.  The EKG was not definitive and the nuclear images suggested very mild ischemia.  The examiner indicated that based on the nuclear imaging data, the test was consistent with clinically significant coronary disease at a relatively high work load.  The work load was associated with a blunted to slightly decreased blood pressure response.  

In the latter part of December 2006, the Veteran underwent an elective coronary angiogram and angioplasty with the placement of stents.  

In May 2007, the Veteran was afforded an additional VA heart examination.  The examiner indicated that the claims folder was not available for review.  The examiner noted that the Veteran stated he could climb three flights of stairs before becoming short of breath.  He had 2 pillow orthopnea and denied any nausea, vomiting, left arm, or left jaw pain.  The Veteran reported that he did not feel any different since his surgery.  The examiner noted that the Veteran reported having symptoms at 3 METs.  He noted that he swam 2 to 3 times per week and could do 3 laps without any problems.  The examiner observed that the Veteran's ejection fraction was 56 percent at the time of the September 2006 stress test.  

Physical examination revealed no evidence of congestive heart failure.  The examiner noted the results of the September 2006 stress test and the findings made at that time.  

At his November 2007 hearing, the Veteran testified that he worked 40 hours per week.  He noted that he had become more tired and lethargic at work.  The Veteran stated that he escorted people around the VA Medical Center.  He testified that he was on his feet most of the day.  He noted that the only time that he took off from work for his heart was for appointments.  He reported having had an angiogram performed at the University of Connecticut Medical Center in December 2006.  The Veteran indicated that he was being seen at Hartford Hospital for cardiac rehabilitation.  

In January 2008, the Veteran underwent additional myocardial perfusion/treadmill testing.  The Veteran exercised on a treadmill for a total of 8 minutes reaching stage 3 and achieving an estimated workload of 10 METs.  The test was terminated due to dyspnea.  The Veteran had a brief episode of chest pain lasting less than one minute during the recovery.  Resting electrocardiogram showed normal sinus rhythm.  There were no ischemic electrocardiogram changes during exercise.  

The Veteran had myocardial perfusion imaging performed using the two day image protocol.  The images revealed a normal left ventricular cavity size.  There was no evidence of lung uptake.  There was mild motion and diaphragmatic attenuation.  Review of post stress and rest attenuation corrected myocardial perfusion images revealed a small, mild inferior, inferior lateral, partially reversible, defect towards the apex consistent with scar mixed with ischemia.  The Veteran was noted to have a normal left ventricular wall motion with normal LVEF at 50 percent.  

At the time of an April 2008 ECHO consult, the Veteran was found to have mild concentric left ventricular hypertrophy and normal left ventricular systolic function with an estimated ejection fraction of 65 percent.  He was also noted to have a normal functioning mechanical aortic valve and no other significant valvular abnormalities.  Mild diastolic dysfunction was also present.  

In July 2009, the Board remanded this matter to obtain additional treatment records, to include any treatment records from Hartford Hospital.  

Treatment records received from Hartford Hospital reveal that the Veteran was seen for cardiac rehabilitation on seven occasions.  The Veteran was placed in a program and goals were set for him to attain.  At the time of a November 29, 2007, visit, the Veteran was noted to have been on a treadmill for a total of 8 minutes and 30 seconds with a total exercise time of 12 minutes with a METs reading of 3.9.  At the time of a December 4, 2007, visit, the Veteran was noted to have exercised on the treadmill for 14 minutes with a METs of 2.8 being reported.  He was reported to have exercised well and to have increased time on the treadmill and bike.  During a December 6, 2007, session, the Veteran was noted to have been on the treadmill for 16 minutes and to have a METs reading of 3.0.  He had increased his speed on the treadmill and this was well tolerated.  

At the time of a December 11, 2007, visit, the Veteran was on the treadmill for 15 minutes with a METs score of 3.7 being reported.  It was also noted that he had increased his time on the bicycle from 7 to 8 minutes and felt short of breath.  During a December 18, 2007, session, the Veteran was on the treadmill for 16 minutes with a METs score of 3.7 being reported at that time.  It was noted that incline had been added to the treadmill and that the Veteran reported that he had mild angina which went away.  At the time of a December 27, 2007, visit, the Veteran was on the treadmill for 16 minutes with a 3.7 METs score again being reported.  At the time of his final visit in January 2008, it was indicated that the Veteran had a difficult time getting to the program due to his work situation.  The Veteran reported that he was swimming regularly.  

VA treatment records obtained in conjunction with the remand reveal that the Veteran underwent stress echocardiogram/treadmill testing in July 2010.  The examiner indicated that echocardiographic images were obtained at rest and immediately post-exercise for comparison purposes.  The baseline electrocardiogram revealed a normal sinus rhythm with the stress electrocardiogram revealing no significant change from the baseline.  The Veteran exercised for 6 minutes and 40 seconds reaching stage 2 and achieving 8 METs.  The resting heart rate was 75 beats per minute and it increased to a maximum of 130 beats achieving 80 percent of the age predicted maximum heart rate.  The resting left ventricle ejection fraction was normal with the ejection fraction being 65 percent.  The resting left ventricular wall motion was normal and the basal anterior wall was not well visualized.  Stress left ventricle was hyperdynamic with an ejection fraction greater than 75 percent.  The left ventricular wall was also normal and the basal anterior wall was again not well visualized.

In August 2010, the Veteran underwent a Cardiac PET Scan.  Review of the post stress and rest images demonstrated a small area of decreased scintigraphic activity in the apical inferolateral wall in stress images, which completely improved in rest images suggestive of ischemia.  Gated study showed left ventricular ejection fraction of 68 percent and 60 percent on stress and rest respectively.  Wall motion was normal. 

The findings made at the time of VA tests and studies performed in September 2006, April 2008, July 2010, and August 2010 and in December 2006 at the UCONN Health Center are consistent with the current 30 percent evaluation under Diagnostic Codes 7000 and 7016.  Regarding a higher entitlement, the above-noted records do not show METs greater than 3 but not greater than 5, and there are no noted ejection fraction findings of 50 percent or less.  They also do not reveal any medical evidence of more than one episode of congestive heart failure during the previous year.  In fact, there is no evidence indicating that the Veteran even experienced a single episode of congestive heart failure throughout the course of the appeal.  

The Board notes that the METs scores reported during the seven cardiac rehabilitation sessions performed at Hartford Hospital for the time period from November 2007 to January 2008 demonstrate METs scores of under 3.7 or less, which would warrant a higher evaluation under the rating codes; however, these scores were noted as part of a rehabilitation exercise regimen for a specific number of minutes.  These results were not part of any testing performed to determine the severity of the Veteran's current cardiac problems.  The test results obtained in conjunction with determining the severity of the Veteran's cardiac condition, as noted above, reveal that no more than a 30 percent disability evaluation would be warranted.  Moreover, the report of 3 METs at the time of the May 2007 VA examination was based upon history supplied by the Veteran as opposed to actual findings.  The May 2007 VA examiner specifically indicated that he did not have the Veteran's claims folder available for review.  As to the ejection fraction reading of 50 at the time of the January 2008 visit, the Board notes that all the other readings of record demonstrate findings consistent with a 30 percent evaluation.  Moreover, the January 2008 examiner indicated that the 50 percent reading was normal.  Furthermore, testing performed three months later was consistent with prior readings over 50, noted at the time of every other examination/test.  Thus, the overall symptomatology throughout the course of the appeal period demonstrates that an evaluation in excess of 30 percent is not warranted.  

The Veteran may genuinely believe that the severity of his cardiac condition merits a higher rating.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his service-connected disability, and his views as to the percentage disability rating to be assigned are of no probative value.  Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the findings reported by both VA and private professionals, which show that the criteria for a rating in excess of 30 percent for a cardiac condition has not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a.

The preponderance of the evidence is against the claim for a rating in excess of 30 percent for the service-connected heart disability; there is no doubt to be resolved; and an increased rating is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's aortic insufficiency, status post valve replacement, is contemplated in the rating schedule.  The disability has also not required any recent periods of hospitalization.  Moreover, while the Veteran has reported that his cardiac condition hinders his work performance, he maintains full-time employment.  

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 30 percent for the Veteran's aortic insufficiency, status post valve replacement, is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


